Exhibit 10.4(g)

FIRST AMENDMENT

TO THE

ORRSTOWN BANK

DIRECTOR RETIREMENT AGREEMENT

DATED OCTOBER 1, 2002

FOR

JOHN S. WARD

THIS FIRST AMENDMENT is adopted this 22nd day of March, 2007, effective as of
January 1, 2005, by and between Orrstown Bank, a state commercial bank located
in Orrstown, Pennsylvania (the “Company”), and John S. Ward (the “Director”).

The Company and the Director executed the Director Retirement Agreement
effective on October 1, 2002 (the “Agreement”).

The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:

Section 1.1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.1.1 “Change of Control” means a change in the ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company, as such change is defined in Section 409A of the Code and
regulations thereunder.

Section 1.1.7 of the Agreement shall be deleted in its entirety and replaced by
the following Section 1.1.7:

 

1.1.7 “Termination of Service” means the termination of the Director’s service
with the Company for reasons other than death. Whether a Termination of Service
takes place is determined in accordance with the requirements of Code
Section 409A and related Treasury guidance or Regulations based on the facts and
circumstances surrounding the termination of the Director’s service and whether
the Company and the Director intended for the Director to provide significant
services for the Company following such termination.

The following Section 1.1.8 shall be added to the Agreement immediately
following Section 1.1.7:

 

1.1.8 “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Company if any stock of
the Company is publicly traded on an established securities market or otherwise,
as determined by the plan administrator based on the twelve (12) month period
ending each December 31 (the “identification period”). If the Director is
determined to be a Specified Employee for an identification period, the Director
shall be treated as a Specified Employee for purposes of this Agreement during
the twelve (12) month period that begins on the first day of the fourth month
following the close of the identification period.

Section 2.1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.1.1 Amount of Benefit. The annual Normal Retirement Benefit under this
Section 2.1 is fifteen thousand one hundred eighty-four dollars ($15,184). For
every complete Plan Year after Normal Retirement Age and before Termination of
Service, the annual benefit shall increase by four percent (4%), and any such
increase shall require the recalculation of all the amounts on Schedule A
attached hereto. The annual benefit amounts on Schedule A are calculated by
amortizing the annual normal retirement benefit using the interest method of
accounting, a seven and one-half percent (7.50%) discount rate, monthly
compounding and monthly payments.

Sections 2.1.3 and 2.2.3 of the Agreement shall be deleted in their entirety.

Section 2.3.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.3.8 Payment of Benefit. The Company shall pay the benefit to the Director in
twelve (12) equal monthly installments payable on the first day of each month
commencing with the month following the Director’s Termination of Service and
continuing for one hundred nineteen (119) additional months.

Sections 2.3.3 and 2.4.3 of the Agreement shall be deleted in their entirety.



--------------------------------------------------------------------------------

The following Sections 2.5, 2.6 and 2.7 shall be added to the Agreement
immediately following Section 2.4.2:

 

2.5 Restriction on Timing of Distributions. Notwithstanding any provision of
this Agreement to the contrary, if the Director is considered a Specified
Employee at Termination of Service, the provisions of this Section 2.5 shall
govern all distributions hereunder. Benefit distributions that are made due to a
Termination of Service occurring while the Director is a Specified Employee
shall not be made during the first six (6) months following Termination of
Service. Rather, any distribution which would otherwise be paid to the Director
during such period shall be accumulated and paid to the Director in a lump sum
on the first day of the seventh month following the Termination of Service. All
subsequent distributions shall be paid in the manner specified.

 

2.6 Distributions Upon Income Inclusion Under Section 409A of the Code. If any
amount is required to be included in income by the Director prior to receipt due
to a failure of this Agreement to meet the requirements of Code Section 409A,
the Director may petition the plan administrator for a distribution of that
portion of the amount the Company has accrued with respect to the Company’s
obligations hereunder that is required to be included in the Director’s income.
Upon the grant of such a petition, which grant shall not be unreasonably
withheld, the Company shall distribute to the Director immediately available
funds in an amount equal to the portion of the amount the Company has accrued
with respect to the Company’s obligations hereunder required to be included in
income as a result of the failure of this Agreement to meet the requirements of
Code Section 409A, within ninety (90) days of the date when the Director’s
petition is granted. Such a distribution shall affect and reduce the Director’s
benefits to be paid under this Agreement.

 

2.7 Change in Form or Timing of Distributions. All changes in the form or timing
of distributions hereunder must comply with the following requirements. The
changes:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Sections 2.2 and 2.4, be made at
least twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the election is
made.

Article 7 of the Agreement shall be deleted in its entirety and replaced by the
following:

Article 7

Amendments and Termination

 

7.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Director. However, the Company may unilaterally amend
this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative changes or tax law,
including without limitation Section 409A of the Code and any and all Treasury
regulations and guidance promulgated thereunder.

 

7.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Company and the Director. The benefit hereunder
shall be the amount the Company has accrued with respect to the Company’s
obligations hereunder as of the date the Agreement is terminated. Except as
provided in Section 7.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement. Rather, after such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3.

 

7.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 7.2, if this Agreement terminates in the following
circumstances:

 

  (a) Within thirty (30) days before or twelve (12) months after a Change of
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Director and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of such
terminations;



--------------------------------------------------------------------------------

  (b) Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Director’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Company’s termination of this and all other non-account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions are made no earlier than twelve (12) months and
no later than twenty-four (24) months following such termination, and the
Company does not adopt any new non-account balance plans for a minimum of five
(5) years following the date of such termination;

the Company may distribute the amount the Company has accrued with respect to
the Company’s obligations hereunder, determined as of the date of the
termination of the Agreement, to the Director in a lump sum subject to the above
terms.

Section 8.7 of the Agreement shall be deleted in its entirety.

The following Section 8.10 shall be added to the Agreement immediately following
Section 8.9:

 

8.10 Compliance with Section Code 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

IN WITNESS OF THE ABOVE, the Company and the Director hereby consent to this
First Amendment.

 

Director:      

Orrstown Bank

     

/s/ John S. Ward

    By:  

/s/ Bradley S. Everly

John S. Ward     Title:   Senior V.P. & CFO



--------------------------------------------------------------------------------

SCHEDULE A

ORRSTOWN BANK DIRECTOR RETIREMENT AGREEMENT

LIFETIME BENEFITS

John S. Ward

 

Plan

Year

   Age    Accrued
Benefit    Vesting
Schedule     Vested
Accrued
Benefit    Early
Termination
Annual
Benefit (1)    Disability
Annual
Benefit (2)    Change in
Control
Annual
Benefit (1)

1

   66    $ 18,370    100.00 %    $ 18,370    $ 3,507    $ 2,600    $ 15,184

2

   67    $ 38,166    100.00 %    $ 38,166    $ 6,761    $ 5,403    $ 15,184

3

   68    $ 59,500    100.00 %    $ 59,500    $ 9,781    $ 8,423    $ 15,184

4

   69    $ 82,489    100.00 %    $ 82,489    $ 12,583    $ 11,677    $ 15,184

5

   70    $ 107,263    100.00 %    $ 107,263    $ 15,184    $ 15,184    $ 15,184

 

(1) Payable at Normal Retirement Age

(2) Payable at Termination of Service